DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 are allowed
Claims 4-6 have been cancelled
Claim 1 has been amended
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 8/1/2022, with respect to the rejection of claims 1-6 under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of
the limitation of claim 1,
“… an information processor that controls the first measurement module and the second measurement module, obtains a position and an attitude of the excavation section based on output data of the first measurement module or the second measurement module, and has a function of turning off power supply of the first measurement module while maintaining power supply of the second measurement module, wherein 
the second accelerometer and the second magnetometer are MEMS sensors; and the information processor turns off power supply of the first measurement module before the start of excavation.”
Claims 2-3 are also allowable due to their dependence on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent #US 3695112 is an electrically operated temperature sensing
assembly comprising a temperature sensor, a power supply, and a voltmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867